In an opinion dated September 20, 1999, we granted appellant’s motion for the appointment of counsel on appeal from the district court’s (Griesa, Chief Judge) dismissal of appellant’s habeas corpus petition, and ordered that counsel shall be appointed pursuant to the Criminal Justice Act (“CJA”), 18 U.S.C. § B006A. See Duran v. Reno, 193 F.3d 82, 83-84 (2d Cir. 1999). The government thereafter moved to modify that portion of the opinion appointing counsel under the CJA. The government now informs us, however, that appellant was deported from the United States on February 23, 1999 and that no stay of deportation was in effect at the time appellant was deported. We thus have no jurisdiction over appellant’s appeal. Accordingly, it is ordered that said appeal be and it hereby is dismissed, and the September 20, 1999 opinion is vacated as moot.